Citation Nr: 1726765	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  09-40 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1975 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2011.  A transcript of this hearing is of record.

This case was previously before the Board in September 2012 and March 2016.  In September 2012, the Board remanded the current appellate claims for further development.  Thereafter, in March 2016 the Board promulgated a decision which denied service connection for the Veteran's ankle disorders.

The Veteran appealed the Board's March 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  By a September 2016 Order the Court, pursuant to a joint motion for remand (JMR), vacated the March 2016 Board decision and remanded the matter for action consistent with the terms of the JMR.


FINDINGS OF FACT

1.  The competent medical and other evidence of record reflects it is at least as likely as not the Veteran's current right ankle disorder developed as a result of his active service.

2.  The competent medical and other evidence of record reflects it is at least as likely as not the Veteran's current left ankle disorder developed as a result of his active service.


CONCLUSION OF LAW

1.  The criteria for a grant of service connection for a right ankle disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for a grant of service connection for a left ankle disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran essentially contends that his current right and left ankle disorders developed as the result of his active military service.  At his August 2011 Board hearing, he testified that he may have had some ankle problems prior to service, but that he had multiple ankle injuries in service.  The Veteran reported that he received treatment for ankle problems at the emergency room in December 1976.  He was not sure of the specific nature of his current ankle problems other than he has had many ankles sprains.  The Veteran maintains that any current ankle disabilities are related to his military service.  Therefore, he contends that service connection is warranted for right and left ankle disabilities.

The Veteran's service treatment records reflect he reported a history ankle sprains prior to service as part of a Report of Medical History completed in conjunction with his March 1977 enlistment examination.  However, under the summary of defects and diagnoses, no recent troubles were noted.  No ankle disorder was noted.  Further, there was no indication of any ankle problems on the enlistment examination itself.  Rather, his feet and lower extremities were clinically evaluated as normal.  

In addition, because no ankle condition was noted at his entrance examination, the Veteran is presumed to have been in sound condition in regards to his ankles when he entered military service.  That is, there was no preexisting ankle disability.  Accordingly, the claim must be adjudicated on the basis whether such disability was incurred in or otherwise the result of his active service.

Nothing in the service treatment records subsequent to the March 1975 enlistment examination indicates a chronic disability of either ankle, although a March 1978 record did reference the possibility of a hairline fracture in the right foot.  Further, subsequent service examinations to include in November 1981, August 1985, July 1991, and his May 1997 retirement examination continued to find his feet and lower extremities to be normal.  There was also no indication of any ankle disorder on VA examinations conducted in November 1997, which included orthopedic evaluation of various joints.  Moreover, post-service medical records do not show regular treatment for ankle problems.  A May 2005 VA treatment record reflects a history of ankle sprains.  

The Veteran indicated he self-treated his ankle problems during service as he had been trained as a hospital corpsman.  His DD Form 214s confirm he had training as a hospital corpsman, medical equipment repair technician, medical field service technician, and biomedical equipment technician.  In addition, the record includes an August 2007 lay statement from R.C., who served with the Veteran, and recalled witnessing the Veteran limping on a few occasions during service.  R.C. also stated that the Veteran would never go to a corpsman for treatment so none of his ankle problems were documented.

The Veteran is competent to describe ankle problems such as pain.  Moreover, the supporting statement from R.C. appears to detail matters that are capable of lay observation.  Therefore, the Board finds that there is competent evidence of in-service ankle problems.

The Board acknowledges that the Veteran has since submitted a private medical opinion dated in March 2017 from Dr. M which relates the etiology of his current ankle disorders to service.  A review of the record reflects Dr. M is qualified to provide competent medical evidence.  Further, Dr. M's opinion reflects he was familiar with the Veteran's medical history, and accurately summarized pertinent aspects of such regarding the ankles in the opinion itself.  Moreover, Dr. M supported his opinion by stated rationale with reference to his (Dr. M's) medical training and the Veteran's documented medical history.  Consequently, it appears Dr. M's opinion is adequate for determining the etiology of these disabilities.

When the evidence is in relative equipoise, the appellant prevails.  Service connection is warranted.


ORDER

Entitlement to service connection for a right ankle disorder is granted.

Entitlement to service connection for a left ankle disorder is granted.


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


